Beck, J.,
4.--: right street!’use dissenting. —I cannot concur in the conclusion announced in the foregoing opinion, that the judgment of the Circuit Court must be reversed.' fl am unable to assent to all the arguments advanced to support the first point of the opinion of Mr; Justice Adams, while I concur in his conclusion that the instruction was properly refused. / To the conclusion of the last point of his opinion I dissent. ^ I will briefly present my views of. the case.
*378I. It is true that this court has adopted the rule that when the fee of the street is not in the owner of the abutting lot, he cannot recover damages accruing on account of the construction of a railroad in the street. Slatten v. The D. V. R’y Co., 29 Iowa, 148; Tomlin v. The Dubuque, Bellevue & Miss. R’y Co., 32 Iowa, 106. In these cases I dissented from the conclusions of the majority of the court. I have had no occasion to change my views upon the subject.
It is quite clear that this court has not decided the question involving the right of the lot owner, in case the fee of the street remains in him. City of Clinton v. C. R. & M. R’y Co., 24 Iowa, 455; Ingraham, Kenedy & Day v. Chicago Dubuque & Minn. R’y Co., 34 Iowa, 249 (256).
In my judgment the right of recovery does not depend upon the circumstance of the fee being in the lot owner. See my views expressed in Tomlin v. The D. B. & M. R’y Co., 32 Iowa, 106. I base plaintiff’s right to recover upon his peculiar interest in the street which is property. If that property be injured, if the holder be deprived of its full enjoyment, he must be compensated. Whatever may be said by judges and lawyers to the effect that the occupation of a street by a railroad is but the use of the easement by the public, the position is overtlrroAvn by the common experience and observation of all who have witnessed the effect of the occupation of a street by a railroad. The easement of a railroad is a very different thing from the easement of public travel upon a village or city street. As the lot owner has neAmr been compensated for the use of the street by the railroad, and as lie acquired his property when no such easement existed, he ought to be compensated therefor. While I concur in the conclusion of the foregoing opinion upon the first point, I would base it upon the vieivs just expressed. They are not without the support of respectable authority. See Street Railway v. Cummingville, 14 Ohio St., 546.
II. I concur in the first part of point II of Mr. Justice Adams’ opinion. The difference in the value of the premises, immediately before and after the construction of the railroad, is the criterion by which the damage is to be determined. The value may be diminished by direct injury to the building or by *379injuries affecting its use. The value of a building may depend upon its use. If the construction of the railroad drove away trade, prevented travel upon the street, etc., its use would thereby be affected. Park v. C. & S. W. R'y Co., 43 Iowa, 636.
5 _-damagesThe last part of the second point of the same opinion I cannot approve. It is too nice, too theoretical for practical applieati°n- It raises an objection which does not in fact exist, and fails to give a satisfactory answer thereto. It imagines a disease and provides no cure for it.
The railroad cannot be built with one rail — -the two are necessary in its construction. It is a unity composed of the two rails, the ties, the ground it occupies, etc. Now, this unity injures plaintiffs’ property. The injury is not from the rail on plaintiffs’ land, but from the entire road regarded as one thing. Plaintiffs may recover, in the view of Mr. Justice Adams’ opinion, because the road is pa/rtly on their land. The road as a v/nity injures plaintiffs’ property. The rail on their land is not the cause of the injury. They ought to recover for all the injury.sustained on account of the road. But the rule of the opinion prevents recovery for the full amount of damages they have.sustained. It is in conflict with the fundamental rule which secures the recovery of damages which will fully compensate the injuries sxxstained.
It will be understood, of course, that I dissent in toto from the conclusions and arguments of the opinion of the other justices filed in this case. In my opinion the judgment of the court below ought to be affirmed.